UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1313



ANTHONY LAMBERT, SR.,

                                              Plaintiff - Appellant,

          versus


K. J. MCGINNIS, individually; H. P. WILLIAMS,
individually; LYNNE W. PIKE, individually;
LAURA DUNSTAN, individually; IKE MCREE, in-
dividually and in his official capacity as
County Attorney, Pasquotank County, North
Carolina; PASQUOTANK COUNTY, NORTH CAROLINA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-99-36)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lambert, Sr., Appellant Pro Se. John Hamilton Watters,
Special Deputy Attorney General, David Fred Hoke, Assistant Attor-
ney General, Raleigh, North Carolina; Robert Harrison Sasser, III,
Coleman M. Cowan, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony Lambert, Sr., appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the district court.*   See Lambert v. McGinnis, No.

CA-99-36 (E.D.N.C. Feb. 14, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Although the district court may have abused its discretion
by denying Lambert’s motion to amend his complaint before a
responsive pleading had been filed, Lambert’s proposed amendment
would not have altered the outcome. See Fed. R. Civ. P. 15(a);
Smith v. Blackledge, 451 F.2d 1201, 1203 n.2 (4th Cir. 1971)
(motion to dismiss is not a responsive pleading for purposes of
Rule 15(a)).


                                 2